UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

  IN RE:                                                            CASE NO.: 19-47298-ess
                                                                    CHAPTER: 11
  1568A Prospect Place, Inc.,
                                                                    HON. JUDGE.:
                             Debtor                                 Elizabeth S. Strong

                                                                    HEARING DATE: March 13, 2020 at
                                                                    10:00am
----------------------------------------------------------------X


                                  NOTICE OF MOTION
                       FOR IN REM RELIEF FROM AUTOMATIC STAY


        PLEASE TAKE NOTICE, that upon the application of NCG 2017 VI LLC, the

undersigned shall move this Court for an Order: (i) granting in rem relief with respect to certain

real property having an address of 1568A Prospect Place, Brooklyn, New York 11233 a period of

at least two years pursuant to 11 U.S.C. § 362(d)(4); (ii) vacating the automatic stay pursuant to

11 U.S.C. § 362(d)(1); (iii) granting waiver of the 14 day stay invoked pursuant to F.R.B.P

4001(a)(3); and (iv) for such other and further relief as is just and proper.

        This motion shall be heard at the United States Bankruptcy Court, Eastern District, 290

Federal Plaza, Central Islip, NY 11722, on March 13, 2020 at 10:00am or as soon thereafter as

counsel may be heard.



                              [SPACE INTENTIONALLY LEFT BLANK]




                                                        1
       PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served

so as to be received not later than seven (7) days before the return date of this motion.



Dated: February 21, 2020
Garden City, New York

                                                      By: /s/ Richard Postiglione
                                                      Richard Postiglione, Esq.
                                                      FRIEDMAN VARTOLO LLP
                                                      1325 Franklin Avenue, Suite 230
                                                      Garden City, New York 11530
                                                      T: (212) 471-5100
                                                      F: (212) 471-5150

To:

1568A Prospect Place, Inc.
1568A Prospect Place
Brooklyn, NY 11214
Debtor

Ezekiel Akande
1568A Prospect Place
Brooklyn, New York 11233
Borrower

Ehsanul Habib
Law Office of Ehsanul Habib
118-21 Queens Blvd.
Suite 603
Forest Hills, NY 11375
Debtor’s Attorney

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
U.S. Trustee




                                                 2
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

  IN RE:                                                            CASE NO.: 19-47298-ess
                                                                    CHAPTER: 11
  1568A Prospect Place, Inc.,
                                                                    HON. JUDGE.:
                             Debtor                                 Elizabeth S. Strong

                                                                    HEARING DATE: March 13, 2020 at
                                                                    10:00am
----------------------------------------------------------------X



                 MOTION FOR IN REM RELIEF FROM AUTOMATIC STAY


        Richard Postiglione, an attorney at law duly admitted to practice before the Courts of the

State of New York and the U.S. District for the Eastern District of New York, hereby affirms the

following to be true under penalty of perjury:

        NCG 2017 VI LLC (hereinafter “Creditor” or “Movant”), hereby moves this Court for an

Order: (i) granting in rem relief with respect to certain real property having an address of 1568A

Prospect Place, Brooklyn, New York 11233 a period of at least two years pursuant to 11 U.S.C. §

362(d)(4); (ii) vacating the automatic stay pursuant to 11 U.S.C. § 362(d)(1); (iii) granting

waiver of the 14 day stay invoked pursuant to F.R.B.P 4001(a)(3); and (iv) for such other and

further relief as is just and proper. In support of the motion (hereinafter the “Motion for Relief”),

Creditor respectfully submits that:


                                              BACKGROUND

        1.       Movant is the holder of a Note executed by Ezekiel Akande (the “Borrower”) and

dated May 18, 2006, whereby the Borrower promised to repay $541,800.00 plus interest to First



                                                        3
Meridian Mortgage, a limited liability company (the “Original Lender”). To secure the repayment

of the Note, the Borrower executed a Mortgage in favor of Mortgage Electronic Registration

Systems Inc., as nominee for the Original Lender, encumbering the real property located 1568A

Prospect Place, Brooklyn, New York 11233(the “Property”), which was recorded on May 30, 2006

in the Office of the City Register of the City of New York under CRFN 2006000297985. The

Mortgage was ultimately assigned to Movant by an Assignment of Mortgage dated April 2, 2018.

Copies of the Note, Mortgage, and Assignments of Mortgage are annexed hereto as Exhibit A.

       2.     As the Borrower became delinquent under the terms of the Note and Mortgage a

foreclosure action was commenced in the Supreme Court of the State of New York, County of

Kings under index number 26399/2009. Subsequently, a Judgment of Foreclosure and Sale (the

“JFS”) was entered on October 8, 2019. A copy of the entered JFS is annexed hereto as Exhibit

B.

       3.     On February 1, 2019, the Borrower file a voluntary petition for relief under Chapter

13 of the Bankruptcy Code under case 19-bk-00634, effectively staying Movant’s foreclosure

action. That case was later dismissed on April 1, 2019. A copy of the PACER Docket is annexed

hereto as Exhibit C.

       4.     Upon dismissal, Movant continued with its foreclosure action. However, on June

5, 2019, the Borrower filed another voluntary petition for relief under Chapter 13 of the

Bankruptcy Code under case 19-43483-ess, again staying the foreclosure action. That case was

automatically dismissed on July 22,2019. A copy of the PACER docket is annexed hereto as

Exhibit D.

       5.     Upon dismissal Movant proceeded with its foreclosure action and scheduled a sale

of the property for December 5, 2019. A copy of the Notice of Sale is annexed hereto as Exhibit



                                               4
E. However, on December 4, 2019, the eve of Movant’s scheduled sale, the Debtor, a corporation

of which the Borrower is the President, filed the current voluntary petition for relief under Chapter

11 of the Bankruptcy Code under case 19-47298-ess, effectively staying the foreclosure sale. The

instant case is the third filed by either the Debtor or the Borrower in an attempt to delay Movant

in exercising its foreclosure rights. Accordingly, Movant now seeks an Order granting in rem relief

from stay with respect to the property, pursuant to 11 U.S.C. § 362(d)(4).

                          CREDITOR IS ENTITLED TO IN REM
                        RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)

         6.     Pursuant to 11 U.S.C. § 362(d)(4), courts are empowered to grant in rem relief from

a stay affecting a creditor’s property, such that any and all future filings by any party with a claimed

interest in the property will not operate as an automatic stay for a period of two years. See, e.g.,

In re Wilke, 429 B.R. 916, 922 (Bankr. N.D. Ill. 2010); In re Blair, 2009 WL 5203738, *4 (Bankr.

E.D.N.Y. 2009); In re Montalvo, 416 B.R. 381, 387 (Bankr. E.D.N.Y. 2009).

         7.     Because the stay attaches to the property, rather than to the filing parties, “in rem

relief is a particularly effective method to combat tag-team serial filers who seek to prevent

foreclosures.” In re Selinsky, 365 B.R. 260, 264 (Bankr. S.D.Fla. 2007); see In re Roeben, 294

B.R. 840, 846 (Bankr. E.D.Ark. 2003); In re Graham, 1998 WL 473051, *2 (Bankr. E.D.Penn.

1998).

         8.     To obtain in rem relief, a creditor must provide evidence that: (i) a debtor or a group

of debtors has made prior bankruptcy filings as part of a scheme; (ii) the object of which was to

delay, hinder, or defraud creditors; and (iii) which involves either the transfer of some interest in

the real property without the secured creditor’s consent or court approval or multiple bankruptcy

filings affecting the property. See In re First Yorkshire Holdings, Inc., 470 B.R. 864, 870-71 (7th

Cir. BAP 2012). Further, it is well-settled that the mere timing and filing of multiple prior

                                                   5
bankruptcy cases by related debtors permits the inference of a scheme to hinder, delay, and defraud

a creditor. See, e.g., Blair, 2009 WL 5203738 at *4, citing Montalvo, 416 B.R. at 387.

       9.      Analyzing an identical set of circumstance, the Court in Blair (id. at *4-5) granted

in rem relief and found that:

       Here, Debtors have neither filed nor confirmed a chapter 13 plan. None of their
       chapter 13 cases were prosecuted to any meaningful extent. The timing and
       sequence of the filings is also significant. Each was filed on the eve of or shortly
       before significant events affecting the Property. The uncontroverted record of the
       filings and lack of any good faith prosecution of each of Debtors’ prior cases allows
       this Court to draw a permissible inference and find that the instant petitions were
       part of a scheme of Debtor to hinder, delay, and defraud [creditor] BAC.

       Therefore, this Court will enter an Order such that any future bankruptcy filings by
       either of the Debtors, or any other person having an interest in the Property, will
       not operate as a stay of any action against the Property for a period of two years
       after the date of the entry of the orders hereon.


       10.     The Borrower has not made a meaningful attempt to prosecute any of his prior

bankruptcy cases. It can be assumed that the Borrower strategically chose not to file this current

bankruptcy under his own name because that would have been his third filing within one year,

which would not have imposed an automatic stay pursuant to 11 U.S.C. 362 (c)(4)(A)(i).

Therefore, it can also be assumed that this current filing was made by 1568A Prospect Place, Inc.,

with the sole purpose of stalling Movant’s foreclosure action.

       11.     Accordingly, Movant is irrefutably entitled to in rem relief from any further

bankruptcy filings with respect to the Mortgaged Premises for a period of at least two years

pursuant to 11 U.S.C. § 362(d)(4)(B).

                      CREDITOR IS ENTITLED TO RELIEF FROM
                      ANY STAY PURSUANT TO 11 U.S.C. § 362(d)(1)

       12.     Movant is also entitled to relief from the automatic due to the lack of post-petition

payments received.

                                                 6
        13.     11 U.S.C. § 362(d)(1) permits courts to provide relief from an automatic stay where

any party in interest lacks adequate protection.

        14.     Specifically, 11 U.S.C. § 362(d)(1) provides that:

                (d)     On the request of a party in interest and after notice and a hearing
                        the court shall grant relief from the stay provided under subsection
                        (a) of this section, such as by terminating, annulling, modifying or
                        conditioning such stay—

                        (1)     For cause, including the lack of adequate protection of an
                                interest in property of such a party in interest.

        15.     While the term “cause” is not defined in the Bankruptcy Code, “it is well

established under decisional law that a debtor’s failure to make post-petition mortgage payments

in bankruptcy rehabilitation proceedings can constitute cause for relief under § 362(d)(1).” In re

Uvaydov, 354 B.R. 620, 623 (Bankr. E.D.N.Y. 2006); see, e.g., In re Ellis, 60 B.R. 432, 435

(B.A.P. 9th Cir. 1985); In re James River Assocs., 148 N.R. 790, 797 (Bankr. E.D.Va. 1992); In

re Davis, 64 B.R. 358, 359 (Bankr. S.D.N.Y. 1986). Moreover, the failure to provide adequate

protection is grounds, in and of itself, for relief from a stay.

        16.     The Debtor is not a party to any of the underlying promissory instruments and is

not responsible for making payment. In the absence of a contractual relationship between parties,

Movant need not provide the typical district worksheet.

        17.     Accordingly, because Creditor lacks adequate protection with respect to the

Subject Property, Creditor is irrefutably entitled to relief from any automatic stay which may be

in effect pursuant to 11 U.S.C. § 362(d)(1).

       18.      Grounds exist to vacate the stay in Debtor’s case and Movant therefore requests

that the automatic stay imposed under Section 362(a) be modified and terminated for cause in

accordance with Section 362(d) of the Bankruptcy Code to permit Movant to pursue their rights



                                                   7
under the Mortgage and applicable law, including without limitation, the commencement and

consummation of a foreclosure action and/or eviction proceeding.

                     CREDITOR IS ENTITLED TO A WAIVER OF THE
                    STAY PROVISION OF FED. R. BANKR. PR. 4001(a)(3)


        19.      Fed. R. Bank. Pr. 4001(a)(3) provides that “any order granting movant relief from

an automatic stay . . . is stayed until the expiration of 14 days after the entry of the order unless the

court orders otherwise.”

        20.      In light of the history of filings and the negative impact on Creditor’s lawful right

to sell the Mortgaged Premises pursuant to the Final Judgment (see Exhibit B), no legitimate

purpose could be served by staying the requested relief any longer. The debtor clearly has no

intention of participating in the bankruptcy process and therefore should not reap its benefits.

Therefore, Creditor is entitled to a waiver of the stay provision of Fed. R. Bankr. Pr. 4001(a)(3).

        WHEREFORE, it is respectfully submitted that this Court should grant Creditor’s Motion

for Relief in all respects, along with such other and further relief as is deemed to be just, proper,

and equitable.

Dated: February 21, 2020
Garden City, New York

                                                        By: /s/ Richard Postiglione
                                                        Richard Postiglione, Esq.
                                                        FRIEDMAN VARTOLO, LLP
                                                        1325 Franklin Avenue, Suite 230
                                                        Garden City, New York 11530
                                                        T: (212) 471-5100




                                                   8
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

  IN RE:                                                            CASE NO.: 19-47298-ess
                                                                    CHAPTER: 11
  1568A Prospect Place, Inc.,
                                                                    HON. JUDGE.:
                             Debtor                                 Elizabeth S. Strong


----------------------------------------------------------------X


                                ORDER GRANTING IN REM RELIEF

          WHEREAS, on or about December 4, 2019, this case commenced upon the filing of a

 Voluntary Petition for Bankruptcy under Chapter 13 of the United States Bankruptcy Code in

 this Court; and

          WHEREAS, on or about February 21, 2020, a motion was filed by NCG 2017 VI LLC

 (with any subsequent successor or assign, the "Movant") seeking an Order granting In-Rem

 Relief from Automatic Stay; and

          WHEREAS, on or about March 13, 2020 at 10:00am, this Court held a hearing on the

 motion, at which counsel for the Movant appeared; and

          NOW, THEREFORE, it is hereby

        ORDERED, that the automatic stay under 11 U.S.C. § 362(a) is modified under 11 U.S.C.§

 362(d)(1) as to the Movant to permit Movant to pursue its rights under applicable law with respect

 to the Property known as 1568A Prospect Place, Brooklyn, New York 11233; and it is further

        ORDERED, that pursuant to 11 U.S.C. § 362(d)(4), the stay imposed under 11 U.S.C. §

 362(a) is modified as to the Movant’s interest in the property known as 1568A Prospect Place,

 Brooklyn, New York 11233 (County: King; Block: 1369; Lot: 0114) (the “Property”) such that

                                                        9
 if this Order is recorded in compliance with applicable state laws governing notices of interest or

 liens in real property, this Order shall be binding in any future filing in any case under the

 Bankruptcy Code purporting to affect the property for a period of two years from the date of this

 Order, except that a debtor in a subsequent case under this title may move for relief from such

 Order based upon a changed circumstances or for good cause shown, after notice and a hearing;

 and it is further

       ORDERED that the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a) is

hereby modified for cause pursuant to 11 U.S.C. § 362(d)(1) as to Movant, its agents, assigns

or successors in interest, so that Movant, its agents, assigns or successors in interest, may pursue

its rights under applicable law with respect to the property; and it is further

       ORDERED that the 14 day stay invoked pursuant to F.R.B.P. 4001(a)(3) is waived and

this order is effective upon the signing of this order.




                                                  10
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

  IN RE:                                                             CASE NO.: 19-47298-ess
                                                                     CHAPTER: 11
  1568A Prospect Place, Inc.,
                                                                     HON. JUDGE.:
                             Debtor                                  Elizabeth S. Strong


----------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

On February 21, 2020, I served a true copy of the annexed MOTION FOR IN REM RELIEF
FROM THE AUTOMATIC STAY REGARDING REAL PROPERTY by mailing the same
by First Class Mail in a sealed envelope, with postage prepaid thereon, in a post office or official
depository of the U.S. Postal Service within the State of New York, addressed to the last known
address of the addressee, and the property address as indicated on the attached Service List annexed
hereto.



Dated: February 21, 2020
Garden City, New York

                                                     By: /s/ Richard Postiglione
                                                     Richard Postiglione, Esq.
                                                     1325 Franklin Avenue, Suite 230
                                                     Garden City, New York 11530




                                                        11
                                           SERVICE LIST
1568A Prospect Place, Inc.
1568A Prospect Place
Brooklyn, NY 11214
Debtor

Ezekiel Akande
1568A Prospect Place
Brooklyn, New York 11233
Borrower

Ehsanul Habib
Law Office of Ehsanul Habib
118-21 Queens Blvd.
Suite 603
Forest Hills, NY 11375
Debtor’s Attorney

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
U.S. Trustee




                                                12
EXHIBIT A
EXHIBIT B
EXHIBIT C
2/3/2020                                                           CM/ECF - U.S. Bankruptcy Court

                                                                                                                 CLOSED, DISM(D)


                                             U.S. Bankruptcy Court
                                   MIDDLE DISTRICT OF TENNESSEE (Nashville)
                                       Bankruptcy Petition #: 3:19-bk-00634
                                                                                                 Date filed:   02/01/2019
 Assigned to: Charles M Walker                                                             Date terminated:    06/10/2019
 Chapter 13                                                                               Debtor dismissed:    04/01/2019
 Voluntary                                                                                    341 meeting:     03/19/2019
 Asset


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                             represented by EZEKIEL AKANDE
 EZEKIEL AKANDE                                                                                    PRO SE
 342 SHADOW CREEK DRIVE
 BRENTWOOD, TN 37027
 WILLIAMSON-TN
 SSN / ITIN: xxx-xx-8227

 Trustee
 HENRY EDWARD HILDEBRAND, III
 OFFICE OF THE CHAPTER 13 TRUSTEE
 PO BOX 340019
 NASHVILLE, TN 37203-0019
 615 244-1101

 U.S. Trustee
 US TRUSTEE
 OFFICE OF THE UNITED STATES TRUSTEE
 701 BROADWAY STE 318
 NASHVILLE, TN 37203-3966
 615 736-2254


    Filing Date                     #                                                     Docket Text

                                        1            Chapter 13 Voluntary Petition Individual. Fee Amount is $310.00. Tax
                                        (9 pgs)      Return due by 2/15/2019.Chapter 13 Statement of Current Monthly
                                                     Income and Calculation of Commitment Period Form 122C-1 Due
                                                     2/15/2019.Means Test Calculation Form 122C-2 Due: 2/15/2019.
                                                     Schedule A/B due 2/15/2019. Schedule E/F due 2/15/2019. Schedule J-
                                                     2 due 2/15/2019. Summary of Assets and Liabilities due 2/15/2019.
   02/01/2019                                        Incomplete Filings due by 2/15/2019. (Intake3) (Entered: 02/01/2019)

                                        3            Certificate of Credit Briefing for Debtor Filed on the behalf of: Debtor
   02/01/2019                           (1 pg)       EZEKIEL AKANDE. (Intake3) (Entered: 02/01/2019)

   02/01/2019                           4            Receipt of Chapter 13 Filing Fee - $310.00 by TB. Receipt Number

https://ecf.tnmb.uscourts.gov/cgi-bin/DktRpt.pl?753335189128079-L_1_0-1                                                         1/3
2/3/2020                                                           CM/ECF - U.S. Bankruptcy Court

                                                     620963. (admin) (Entered: 02/01/2019)

                                       5             Meeting of Creditors Notice. . Meeting of Creditors to be held on
                                       (2 pgs)       3/19/2019 at 08:30 AM at Customs House, 701 Broadway, Room 100,
                                                     Nashville, TN 37203. Deadline to file Proof of Claim is 4/12/2019.
                                                     Deadline to file Government Proof of Claim is 7/31/2019. Written
                                                     objections to confirmation must be filed by 3/14/2019. Last day to
                                                     Object to Confirmation 3/19/2019. Last day to File Complaint to
                                                     Determine Dischargeability of Certain Debts is 5/20/2019. Confirmation
                                                     hearing to be held on 4/17/2019 at 08:30 AM at Courtroom 1, 2nd Floor
                                                     Customs House, 701 Broadway, Nashville, TN 37203.
   02/04/2019                                        (HILDEBRAND, HENRY) (Entered: 02/04/2019)

                                       6             BNC Certificate of Notice. (RE: related document(s)5 Meeting of
                                       (3 pgs)       Creditors Chapter 13) Notice Date 02/07/2019. (Admin.) (Entered:
   02/07/2019                                        02/08/2019)

                                       7             Trustee's Motion to Dismiss Case for Cause for Unreasonable Delay
                                       (3 pgs)       Prejudicial to Creditors. If timely response hearing will be held on
                                                     4/3/2019 at 08:30 AM at Courtroom 1, 2nd Floor Customs House, 701
                                                     Broadway, Nashville, TN 37203. Responses due by 3/22/2019.
                                                     Certificate of Service mailed on 3/01/2019. Filed on the behalf of:
                                                     Trustee HENRY EDWARD HILDEBRAND III. (HILDEBRAND,
   03/01/2019                                        HENRY) (Entered: 03/01/2019)

                                       8             Submitted Order Dismissing Case Filed on the behalf of: Trustee
                                       (1 pg)        HENRY EDWARD HILDEBRAND III (RE: related document(s)7).
   03/26/2019                                        (HILDEBRAND, HENRY) (Entered: 03/26/2019)

                                       9             Order Granting Trustee's Motion to Dismiss Case For Cause, For
                                       (1 pg)        Unreasonable Delay by the Debtor that is Prejudicial to Creditors for
                                                     Debtor EZEKIEL AKANDE. (Ref Doc # 7) BY THE COURT: Judge
   04/01/2019                                        Charles M. Walker (kmw) (Entered: 04/01/2019)

                                       10            BNC Certificate of Notice. (RE: related document(s)9 Order on Motion
                                       (2 pgs)       to Dismiss Case - BK Order) Notice Date 04/03/2019. (Admin.)
   04/03/2019                                        (Entered: 04/04/2019)

                                       11            Chapter 13 Trustee's Final Report and Account . (HILDEBRAND,
   05/07/2019                          (3 pgs)       HENRY) (Entered: 05/07/2019)

                                       12            Final Decree Issued. Chapter 13 case is closed. The estate of the
                                                     debtor(s) in this case has been fully administered. The Chapter 13
                                                     Trustee is discharged as trustee of this estate and any bond required is
   06/10/2019                                        cancelled. Signed on 6/10/2019. (jjk) (Entered: 06/10/2019)

                                       13            Certificate of Service mailed on 6/5/2019 Certificate of Service for
                                       (1 pg)        Final Report Filed on the behalf of: Trustee HENRY EDWARD
                                                     HILDEBRAND III (RE: related document(s)11). (HILDEBRAND,
   07/10/2019                                        HENRY) (Entered: 07/10/2019)


https://ecf.tnmb.uscourts.gov/cgi-bin/DktRpt.pl?753335189128079-L_1_0-1                                                         2/3
2/3/2020                                                           CM/ECF - U.S. Bankruptcy Court




                                                        PACER Service Center
                                                            Transaction Receipt
                                                               02/03/2020 10:47:32
                                   PACER                                        Client
                                                  kbarbour:5833354:6114749
                                   Login:                                       Code:
                                                                                          3:19-bk-00634 Fil
                                                                                          or Ent: filed Doc
                                                                                          From: 0 Doc To:
                                                                                Search 99999999 Term:
                                   Description: Docket Report
                                                                                Criteria: included Headers:
                                                                                          included Format:
                                                                                          html Page counts for
                                                                                          documents: included
                                   Billable
                                                  2                             Cost:     0.20
                                   Pages:




https://ecf.tnmb.uscourts.gov/cgi-bin/DktRpt.pl?753335189128079-L_1_0-1                                          3/3
EXHIBIT D
2/3/2020                                                              Live Database: nyeb_live

                                                                  PlnDue, DebtEd, DomSup, Repeat, DISMISSED, CLOSED


                                                     U.S. Bankruptcy Court
                                             Eastern District of New York (Brooklyn)
                                              Bankruptcy Petition #: 1-19-43483-ess
                                                                                                  Date filed:   06/05/2019
 Assigned to: Elizabeth S. Stong                                                            Date terminated:    09/10/2019
 Chapter 13                                                                                Debtor dismissed:    07/22/2019
 Voluntary                                                                                     341 meeting:     09/04/2019
 Asset


 Debtor disposition: Dismissed for Other Reason

 Debtor                                                                             represented by Ehsanul Habib
 Ezekiel Olukayode Akande                                                                          Law Office of Ehsanul Habib
 34 Jackson Place                                                                                  118-21 Queens Blvd.
 Brooklyn, NY 11215                                                                                Suite 603
 KINGS-NY                                                                                          Forest Hills, NY 11375
 SSN / ITIN: xxx-xx-8227                                                                           718-285-0466
                                                                                                   Fax : 718-520-0155
                                                                                                   Email: ehsanulhbb@yahoo.com

 Trustee
 Marianne DeRosa
 Office of the Chapter 13 Trustee
 100 Jericho Quadrangle
 Ste 127
 Jericho, NY 11753
 (516) 622-1340
 Email: Derosa@ch13mdr.com

 U.S. Trustee
 Office of the United States Trustee
 Eastern District of NY (Brooklyn Office)
 U.S. Federal Office Building
 201 Varick Street, Suite 1006
 New York, NY 10014
 (212) 510-0500


    Filing Date                          #                                                       Docket Text

                                       1                       Chapter 13 Voluntary Petition for Individuals. Fee Amount $310
                                       (9 pgs)                 Filed by Ehsanul Habib on behalf of Ezekiel Olukayode Akande
                                                               Government Proof of Claim due by 12/2/2019. (Habib, Ehsanul)
   06/05/2019                                                  (Entered: 06/05/2019)

   06/05/2019                                                  Receipt of Voluntary Petition (Chapter 13)(1-19-43483)
                                                               [misc,volp13a] ( 310.00) Filing Fee. Receipt number 18050770.
                                                               Fee amount 310.00. (re: Doc# 1) (U.S. Treasury) (Entered:
                                                               06/05/2019)
https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?346951043175346-L_1_0-1                                                          1/4
2/3/2020                                                              Live Database: nyeb_live



                                       2                       Certificate of Credit Counseling for Debtor Filed by Ehsanul
                                       (1 pg)                  Habib on behalf of Ezekiel Olukayode Akande (Habib, Ehsanul)
   06/05/2019                                                  (Entered: 06/05/2019)

                                                               Meeting of Creditors Chapter 13 & Appointment of Chapter 13
                                                               Trustee Marianne DeRosa, with 341(a) Meeting to be held on
                                                               07/03/2019 at 10:30 AM at Room 2579, 271-C Cadman Plaza
                                                               East, Brooklyn, NY . Proof of Claims due by 08/14/2019 .
   06/05/2019                                                  (Entered: 06/05/2019)

                                       3                       Deficient Filing Chapter 13: Statement Pursuant to E.D.N.Y.
                                       (3 pgs; 2 docs)         LBR 1073-2b due by 6/5/2019. Last day to file Section 521(i)(1)
                                                               documents is 7/22/2019. Disclosure of Compensation of
                                                               Attorney for Debtor. 11 U.S.C. § 329 and Fed. R. Bankr. P.
                                                               2016(b) (Official Form 2030) due 6/19/2019. Pre-Petition
                                                               Statement Pursuant to E.D.N.Y. LBR 2017-1 due by 6/19/2019.
                                                               Summary of Your Assets and Liabilities and Certain Statistical
                                                               Information Official Form 106Sum due by 6/19/2019. Schedule
                                                               A/B due 6/19/2019. Schedule C due 6/19/2019. Schedule D due
                                                               6/19/2019. Schedule E/F due 6/19/2019. Schedule G due
                                                               6/19/2019. Schedule H due 6/19/2019. Schedule I due
                                                               6/19/2019. Schedule J due 6/19/2019. Declaration About Ind
                                                               Deb Schs Form 106Dec due 6/19/2019. Statement of Financial
                                                               Affairs for Individuals Filing for Bankruptcy Form 107 due
                                                               6/19/2019. Chapter 13 Plan due by 6/19/2019. Chapter 13
                                                               Statement of Your Current Monthly Income and Calculation of
                                                               Commitment Period Form 122C-1 Due 6/19/2019. Copies of
                                                               pay statements received from any employer due by 6/19/2019.
                                                               Incomplete Filings due by 6/19/2019. (ads) (Entered:
   06/05/2019                                                  06/07/2019)

                                                               Prior Filing Case Number(s): 19-00634 on 2/01/19, Middle
   06/07/2019                                                  District of Tennessee (ads) (Entered: 06/07/2019)

                                       4                       Request for Notice - Chapter 13 Meeting of Creditors and
                                       (6 pgs; 4 docs)         Hearing on Confirmation. Confirmation hearing to be held on
                                                               8/5/2019 at 09:00 AM at Courtroom 3585 ( Judge Stong),
                                                               Brooklyn, NY. Last day to Object to Confirmation
                                                               8/5/2019.Objections to 523 due by 9/3/2019. (ads) (Entered:
   06/07/2019                                                  06/07/2019)

                                       5                       BNC Certificate of Mailing with Notice of Electronic Filing
   06/09/2019                          (3 pgs)                 Notice Date 06/09/2019. (Admin.) (Entered: 06/10/2019)

                                       6                       BNC Certificate of Mailing - Meeting of Creditors Notice Date
   06/09/2019                          (3 pgs)                 06/09/2019. (Admin.) (Entered: 06/10/2019)

                                       7                       BNC Certificate of Mailing with Notice of Deficient Filing
   06/09/2019                          (3 pgs)                 Notice Date 06/09/2019. (Admin.) (Entered: 06/10/2019)

   06/10/2019                          8                       Notice of Appearance and Request for Notice Filed by Jeremy S
https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?346951043175346-L_1_0-1                                                        2/4
2/3/2020                                                              Live Database: nyeb_live

                                       (2 pgs)                 Sussman on behalf of SRP 2012-4 LLC (Sussman, Jeremy)
                                                               (Entered: 06/10/2019)

                                       9                       Notice of Appearance and Request for Notice Filed by Jeremy S
                                       (2 pgs)                 Sussman on behalf of SN Servicing Corporation, as servicer for
   06/13/2019                                                  SRP 2012-4 LLC (Sussman, Jeremy) (Entered: 06/13/2019)

                                       10                      Final Notice of Section 521 Deficiencies (ads) (Entered:
   07/09/2019                          (2 pgs; 2 docs)         07/09/2019)

                                                               Statement Adjourning 341(a) Meeting of Creditors to 9/4/2019
                                                               at 01:00 PM at Room 2579, 271-C Cadman Plaza East,
   07/09/2019                                                  Brooklyn, NY. (DeRosa, Marianne) (Entered: 07/09/2019)

                                       11                      BNC Certificate of Mailing with Final Notice of Section 521
                                       (2 pgs)                 Deficiencies Notice Date 07/11/2019. (Admin.) (Entered:
   07/11/2019                                                  07/12/2019)

                                       15                      Case Automatically Dismissed pursuant to 11 U.S.C. Section
                                       (2 pgs; 2 docs)         521(i)(1) with Notice of Automatic Dismissal Sent to Debtor
   07/22/2019                                                  (ads) (Entered: 07/31/2019)

                                       12                      Request for Judicial Determination Concerning Dismissal
                                       (1 pg)                  Pursuant to 11 U.S.C. Section 521(i) (RE: related
                                                               document(s)10 Final Notice of Section 521 Deficiencies) (ads)
   07/23/2019                                                  (Entered: 07/23/2019)

                                       13                      Notice of Appearance and Request for Notice Filed by
                                       (2 pgs; 2 docs)         Aleksandra Krasimirova Fugate on behalf of Wells Fargo Bank,
                                                               N.A. as servicing agent for HSBC Bank USA, National
                                                               Association as Trustee for Nomura Asset Acceptance
                                                               Corporation, Mortgage Pass-Through Certificates, Series 2006-
                                                               AR4 (Attachments: # 1 Certificate of Service) (Fugate,
   07/23/2019                                                  Aleksandra) (Entered: 07/23/2019)

                                       14                      Order Directing Clerk's Office to dismiss this case pursuant to
                                       (1 pg)                  11 U.S.C. 521(i)(1). (RE: related document(s)12 Request for
                                                               Judicial Determination Re: 521 Documents). Signed on
   07/30/2019                                                  7/30/2019 (ads) (Entered: 07/31/2019)

                                       16                      BNC Certificate of Mailing with Notice of Automatic Dismissal
                                       (2 pgs)                 of Case Notice Date 08/02/2019. (Admin.) (Entered:
   08/02/2019                                                  08/03/2019)

                                       17                      Chapter 13 Trustee Final Report and Account for Dismissed
   09/06/2019                          (2 pgs)                 Case. (DeRosa, Marianne) (Entered: 09/06/2019)

                                       18                      Order to Close Automatically Dismissed Case (ch13c4dsm)
   09/10/2019                          (2 pgs; 2 docs)         (Entered: 09/10/2019)

   09/10/2019                                                  Close Bankruptcy Case (ch13disms) (Entered: 09/10/2019)

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?346951043175346-L_1_0-1                                                          3/4
2/3/2020                                                              Live Database: nyeb_live




                                                        PACER Service Center
                                                             Transaction Receipt
                                                               02/03/2020 11:46:40
                                   PACER                                        Client
                                                  kbarbour:5833354:6114749
                                   Login:                                       Code:
                                                                                          1-19-43483-ess Fil
                                                                                          or Ent: filed Doc
                                                                                          From: 0 Doc To:
                                                                                Search 99999999 Term:
                                   Description: Docket Report
                                                                                Criteria: included Headers:
                                                                                          included Format:
                                                                                          html Page counts for
                                                                                          documents: included
                                   Billable
                                                  2                             Cost:      0.20
                                   Pages:




https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?346951043175346-L_1_0-1                                          4/4
EXHIBIT E
